Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 4/7/2020.  Claims 1-17 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 4/7/2020 and 10/6/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on KR 10-2019-0040697, filed on 4/8/2019.

Allowable Subject Matter
4.	Claims 1-17 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:


  	The cited and considered prior art, specifically Kim (US PGPub 2018/0336666) that discloses a camera;  a communication module;  and a processor operably coupled with the camera and the communication module, wherein the processor is configured to: obtain a first image corresponding to an external object using the camera, generate a second image smaller in data size than the first image using the first image, transmit the second image to an external electronic device through the communication module, 
	And Balasubramanian (US PGPub 2018/0101971) that discloses a computing device having a processor;  and a computer readable storage medium having program instructions embodied therewith, the program instructions readable/executable by the processor to cause the system to perform a method, the method comprising: removing a first sub-image of data of a full image, the first sub-image of data at least partially obscuring an object within the full image;  analyzing a history of images, the history of images including one or more image portions that match the object in an unobscured state;  and rebuilding the object of the full image based on at least using the one or more image portions that match the object, the rebuilding causing the full image to display the object in the unobscured state, 
	And Han (US PGPub 2021/0272249) that discloses a camera;  one or more communication modules;  one or more memories;  and one or more processors, wherein the processor is configured to: acquire a raw image of an external object by using the camera, generate a small raw image corresponding to the raw image, 
determine whether transmission of the small raw image from the electronic 
device to an external device is currently possible, by using at least a part of 
the one or more communication modules, when the transmission of the small raw 
image is determined to be currently possible, transmit the small raw image to 
an external electronic device so that the external electronic device generates 

correction processing scheme of the external device, and receive the first 
correction information from the external device, when the transmission of the 
small raw image is determined to be currently impossible, determine context 
information of the image and identify second correction information which is 
generated based on the context information, and by using one corresponding 
correction information, among the first correction information and the second 
correction information, generate a corrected image which is obtained by 
correcting the raw image, 
	And Kim (US PGPub 2019/0042574) that discloses a display;  a communication interface;  a processor configured to control the display and the communication interface;  and a memory configured to store at least one program executed by the 
processor, wherein when executing the at least one program the processor is 
configured to: control the display to display an image;  receive a user input 
indicating an area of the display;  if the area of the display indicates a 
first area of the display at which a first object in the image is displayed, 
obtain a first search result by using first text information describing a state 
of the first object by using a trained model;  and if the area of the display 
indicates is a second area of the display at which a second object in the image 
is displayed, obtain a second search result by using second text information 
describing a state of the second object by using the trained model, 
	And Choi (US PGPub 2019/0042079) that discloses displaying an application execution screen;  receiving a user input while the application execution screen is 
	And Kim (US PGPub 2018/0276473) that discloses a camera module comprising image capturing circuitry;  a display;  a memory configured to store a camera application 
associated with the camera module;  a processor electrically connected to the camera module, the display, and the memory, wherein the processor is configured to: execute the camera application;  obtain a preview image including a first object and a second object using the camera module;  display, in the display, a screen including the preview image, a first user interface corresponding to the first object, and a second user interface corresponding to the second object;  obtain a first image including the first object using the camera module in a first scheme if the first user interface is selected;  obtain a second image including the second object using the camera module in a second scheme different from the first scheme if the second user interface is selected;  and display information associated with the first object or the second object, in the display using the first image or the second image, 
	and Mukherjee (US PGPub 2016/0073034) that discloses displaying a camera preview screen that provides an image of a subject in real time;  capturing one or more images by capturing the camera preview screen;  and displaying a photo reel on the camera preview screen, the photo reel being generated by arranging thumbnails of the 

	and Amirghodsi (US Patent 9311735) that discloses obtaining an image;  obtaining an indication of a first one or more regions of the image to be filled based on values of pixels in a second one or more regions of the obtained image;  down sampling the obtained image to generate a reduced-size version of the obtained image;  sending the reduced-size version of the obtained image to a remote service, the remote service being implemented in one or more devices separate from the computing device;  receiving from the remote service a map identifying, for each pixel in the first one or more regions, one or more pixels in the second one or more regions the values of 
which are to be used to generate the value for the pixel;  and generating an output image, the generating including using the map to determine values of pixels in the first one or more regions,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 8, and 14 are allowed.
	Claim 2-7, 9-13, and 15-17 are allowed for being dependent upon allowed base claims 1, 8, and 14.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - .  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664